Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the items marked “A” and initialed GHL (Commodity Specialist’s Initials) by Commodity Specialist George H. Littlejohn (Commodity Specialist’s Name) on the invoice covered by the above-*574entitled protest was assessed with duty at 12.5% ad valorem under Item 685.22, TSUS, as to the portion of the total appraised value represented by the radio and $1.25 each under Item 720.04, TSUS, as to the portion of the total appraised value represented by the clock movement.
2. That said merchandise consists of a 6 transistor clock radio, which is radiobroadcasting reception apparatus having a clock incorporated therein as described in Item 685.22, imported prior to December 7,1965.
IT IS FURTHER STIPULATED AND AGREED that the above-entitled protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be as entireties under item 685.22 of the Tariff Schedules of the United States, at 12]/2 percent ad valorem, as transitor radios.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.